Title: To Benjamin Franklin from Thomas Wharton, 26 April 1766
From: 
To: 


My Dear Friend.
Philadelphia April 26. 1766.
I had the pleasure of writing thee, on the 25th. Ulto, since when We have not had the satisfaction of receiving any of thy Favours.
Various have been the Reports spread through the Continent, respecting the Repeal of the Stamp-Act; and as often as they arrived sometimes in favour and other times against Us, we were acted upon, by our Fears, and different views of this matter; But about 10 Days past we received via Ireland, a certain Account; the Vote of the House of Commons, with Secretary Conway, W. Pitt, Grey, Cooper and several other Patriots, their speeches in our favour; which has greatly relieved us: and I hope the March Packet will give the joyful News—that the King and Lords have accorded therewith: From whence I hope also We shall see at least for some time—Peace restored. Not that I beleive but a certain Sect, or at least some among them—have by means of the Opposition given to this Act, been capable of ascertaining their Numbers; which must amount to many Thousands on the Continent. I think it would be of great advantage could the Bishop of London, (or Those to whom the Power belongs)—think of some easier and less expensive way of Ordaining their Clergy, than that of going to London. We know the Synod performs this part—twice in every Year; and by this means joined with the uncommon Diligence of this Sect of People, to establish Places of Worship—even where there are but a few Families seated together; their society encreases extreamly: And in many Instances at the Loss of the Church, for they don’t regard whether the generality of the Persons be of their society or the Church, if they have not a more convenient Place of Worship to attend; by these means however the Parents sentiments may be retained to the Church of England, Yet, their Children become fixed in the other Principles: And the Church sustains a Loss from the rising Generation. I am confidently assured that We have but Eight Churches belonging to the Church of England; when there are Eighty or upwards of the Presbeterian Meeting Houses—in this Province. I dont mean by this to persecute any Sect; But could wish to see that Religion bear the Reins of Government throughout the Continent, whose Sentiments are founded on the most Catholic-Principles—I mean the Church of England. However I am clear—that unless some speedy and just Methods be taken to set this Affair right; it does appear to me that in a few years it will scarce be worthy of the notice of those at the Helm. I got into this train of thought without the least premiditation—and which perhaps it will be best to quit lest it tire thy patience.
We have but little News among Us; Our Trade greatly stagnated: And unless the Parliament allows the Continent a general and free Trade—I cannot see how we can possible pay our Debts to or continue our Trade with Great-Britain.

The Factory has bought this spring 20,000 lb. Weight of Flax in Connecticut; and the Poor receive great advantage from that Institution: We pay about £25 a fortnight to the Poor-Women for Spinning, and I think there are near 200 employed, who find it a great Relief.
It pleased Providence this day fortnight to grant my Wife the happy delivery of a fine son; Governor Franklin and his Spouse were then in this City. I waited on thy spouse and them, and requested to know if they thought it would be agreable to thee, and was so to themselves, that, I should call his Name Franklin Wharton, to which they kindly answered in the affirmative; In consequence of which—we have undertaken to place that Character on him: And hope it will not afford my Friend a disagreable sensation—as I do assure him it arises from the strict Regard—I bear you.
Thy Family are all well, I remain thy real Friend
Tho Wharton
 
Addressed: For Benjamin Franklin Esqr / Deputy Post master General / of North America / In / Craven street / London / per Cap. Johnson / via Liverpool
